Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 09/26/2018.  Claims 1-20 are pending.  Claims 1, 14, and 15 have been written in independent form.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 09/26/2018 has been partially considered.  The following annotations are included on the IDS for the stated reasons: i) Three (3) of the U.S. Patent Documents had incorrect names; Examiner included the correct names; ii) Four (4) Foreign Patent Documents were provided that were not in English; Examiner lined through said references and did not consider them; iii) One (1) document was listed under Other Documents of which a copy was not included in the Image File Wrapper (IFW); Examiner lined through said reference and did not consider it.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air outlet in claim 1 and a pump in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show upper cover 43 as described in the specification in paragraph [0038].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both aircraft and wing box in FIG. 4b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0024] & [0025]-Reference character 16 is used to designate two different parts, i.e., trailing edge part and leading edge part.
Paragraphs [0024], [0025], [0028], [0029], & [0033]-The same part, i.e., leading edge part is designated by two different reference characters, i.e., 15 and 16.
Paragraph [0031]-It appears that the reference character 221a designating holes is a typographical.  According to FIG. 2(i) in the initially filed drawings, it appears that the reference character for holes should be 211a instead.
Paragraph [0032]-It appears that the reference character 211 designating notch is a typographical.  According to FIG. 2(ii) in the initially filed drawings, it appears that the reference character for notch should be 211b instead.
Paragraph [0034]-It appears that a semicolon (;) punctuation was inadvertently placed after the word “However” in the second sentence.
Paragraph [0038]-Reference character 40 is used to designate two different parts, i.e., aircraft and wing box.  Additionally, upper cover 43 is not shown in the initially filed drawings.
Paragraph [0039]-Reference character 40 is used to designate two different parts, i.e., aircraft and wing box.
Appropriate correction is required.

Claim Objections
Claims 1, 6, 7, 10, 12, and 15 objected to because of the following informalities:
Claims 1, 6, 7, 10, and 12 recite the limitation “the duct” (end of claims 1, 6, & 7, and last line of claims 10 & 12).  This limitation is inconsistent with all other recitations regarding a duct in the claims which read “spanwise extending duct.”  It appears that claims 2-5 and 9 were specifically amended to include “spanwise extending” before the word “duct.”  If all ducts are the same “spanwise extending duct” throughout independent claim 1 and its dependent claims, it is suggested that all ducts be referred to by the same name.
Claim 15 appears to have a typographical error.  The word “incudes” should probably read “includes” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term "the spanwise extending duct extends for substantially the entire spanwise length" in claim 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 17 recites the limitation “the spanwise extending duct and the front spar such are a single piece component.”  This limitation is vague and indefinite.  It is not clear what is meant by the phrases “such are a” and “a single piece component.”  What does “such are a” mean?  What is “a single piece component?”  For examination purposes, and as best understood, the limitation will be interpreted to mean the spanwise extending duct and the front spar are connected or attached together, and in so doing, they form a single part.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by WILKINS, U.S. Patent 3,093,350 A (hereinafter called WILKINS).
Regarding claim 1, WILKINS teaches an aerodynamic structure (See e.g., FIG. 2 element 12) comprising:
a structural torsion box (See e.g., FIGS. 2 & 3 elements 16 & unlabeled wing surface covers);
a leading edge part fixed to a front side of the torsion box (See e.g., FIG. 2 element 34);
(See e.g., FIGS. 2 & 3 element 40), at a first spanwise location, for enabling air to flow into an interior of the aerodynamic structure; and
a spanwise extending duct (See e.g. FIGS. 1-3 element 52), which fluidly connects the air inlet to an air outlet which is spaced apart from the air inlet along a spanwise direction (See e.g., FIG. 1-3 element 58; column 3 lines 2-9), wherein the duct is within the torsion box (See e.g. FIGS. 1-3 elements 16, unlabeled wing covers, & 52).
Regarding claim 2, WILKINS teaches wherein the spanwise extending duct is integrated with a component of the torsion box (See e.g., FIGS. 2 & 3 elements 52, 16).
Regarding claim 3, WILKINS teaches wherein the spanwise extending duct is integrated with one or more of: a front spar (See e.g., FIGS. 2 & 3 elements 52, 16), an upper cover, and a lower cover.
Regarding claim 4, WILKINS teaches wherein the spanwise extending duct is rearward of a front spar of the torsion box (See e.g., FIGS. 2 & 3 elements 52, 16).
Regarding claim 5, WILKINS, as best understood, teaches wherein the spanwise extending duct extends for substantially the entire spanwise length of the aerodynamic structure (See e.g., FIG. 1 elements 52).
Regarding claim 6, WILKINS teaches wherein the air inlet comprises a plurality of openings in the surface of the leading edge part (See e.g., FIGS. 2 & 3 element 40; column 2 lines 29-31), and the plurality of openings are arranged in a distribution which extends over at least part of the spanwise length of the aerodynamic structure (See e.g., FIGS. 2 & 3 element 40), and each of the openings is fluidly connected to the duct (See e.g., FIGS. 2 & 3 elements 40 & 52)
Regarding claim 8, WILKINS teaches wherein the aerodynamic structure comprises a skin (See e.g., FIGS. 2 & 3 element 40), wherein at least a section of the skin forming the surface of the leading edge part is porous (See e.g., FIGS. 2 & 3 element 40; column 2 lines 29-31), and the air inlet is formed by pores in the section of the skin (See e.g., FIGS. 2 & 3 element 40; column 2 lines 29-31).
Regarding claim 9, WILKINS teaches wherein the spanwise extending duct is in a hybrid laminar flow control system (See e.g., FIGS. 1-3 elements 20 & 22; column 2 lines 3-7) configured to suck air into the inlet.
Regarding claim 10, WILKINS teaches wherein the hybrid laminar flow control system is one of:
a passive hybrid laminar flow control system configured to use an air pressure differential between the inlet and the outlet to drive the suction (See e.g., FIG. 3; column 2 line 72-column 3 line 9);
and an active hybrid laminar flow control system, comprising a pump fluidly connected to the duct between the inlet and the outlet.
Regarding claim 11, WILKINS teaches wherein the leading edge part comprises one or more of: a Krueger flap; a slat; and a Fixed Leading Edge skin (See e.g., FIGS. 1-3 element 20).
Regarding claim 12, WILKINS teaches wherein the inlet is connected to the duct via a hole provided in a front spar of the torsion box (See e.g., FIGS. 1-3 elements 40, 52, & 16).
Regarding claim 13, WILKINS teaches wherein the aerodynamic structure is an aircraft wing (See e.g., FIGS. 1-3 element 12).
Regarding claim 14, WILKINS teaches an aircraft (See e.g., FIG. 1 element 10), comprising:
(See e.g., FIG. 1 element 12), a torsion box (See e.g., FIGS. 2 & 3 elements 16 & unlabeled wing surface covers), and a trailing edge structure (See e.g., FIG. 1, where wing 12 illustrates a trailing edge), and having an aerodynamic surface formed by an outer skin (See e.g., FIG. 3 element 40);
a Hybrid Laminar Flow Control system (See e.g., FIGS. 1-3 elements 20 & 22; column 2 lines 3-7) configured to suck air into an inlet provided in the aerofoil outer skin at a first spanwise location and to expel air from an outlet provided at a second, different spanwise location, during flight of the aircraft; and
a duct extending between the inlet and the outlet, disposed within the torsion box for at least part of a length of the duct (See e.g., FIGS. 1-3 element 52).
Regarding claim 15, WILKINS teaches an aerodynamic structure (See e.g., FIG. 2 element 12) comprising:
a torsion box including a front spar (See e.g., FIGS. 2 & 3 elements 16 & unlabeled wing surface covers);
a leading edge skin attached to and extending forward of the front spar (See e.g., FIGS. 2 & 3 elements 16, 34, & 40), wherein the leading edge skin extends a span of the torsion box (See e.g., FIGS. 2 & 3 element 40);
a porous portion of the leading edge skin (See e.g., FIGS. 2 & 3 element 40; column 2 lines 29-31);
a receiving chamber attached to and enclosed by the leading edge skin (See e.g., FIGS. 2 & 3 element 46), wherein the receiving chamber is open to the porous portion of the leading edge such that a portion of laminar air flowing over the leading edge skin passes through the porous portion and enters the receiving chamber (See e.g., FIGS. 2 & 3 elements 46, 40);
(See e.g., FIGS. 2 & 3 element 50) having a first end open to the receiving chamber (See e.g., FIGS. 2 & 3 element 50 & 46) and the at least one feeder duct extending towards the front spar (See e.g., FIGS. 2 & 3 element 50 & 16);
a spanwise extending duct (See e.g. FIGS. 1-3 element 52) mounted to the front spar (See e.g. FIGS. 2 & 3 element 16) which incudes an inlet to a second end of the at least one feeder duct (See e.g., FIGS. 2 & 3, the end of element 51 that is covered by element 50 teaches an inlet to a second end of the at least one feeder duct), wherein the at least one feeder duct forms an air passage open to both the receiving chamber and the spanwise extending duct (See e.g., FIGS. 2 & 3 element 50).
Regarding claim 16, WILKINS teaches wherein the at least one feeder duct is a series of feeder ducts regularly spaced along the span of the torsion box (See e.g., FIGS. 1-3, where the unlabeled resilient hoses 50, shown connected at intervals along duct 52 in FIG. 1, are shown connected to the front spar 16 in FIGS. 2 & 3 (but not shown in FIG. 1), and therefore teaches the instant claim limitation).
Regarding claim 17, WILKINS teaches, as best understood, wherein the spanwise extending duct and the front spar such are a single piece component (See e.g., FIGS. 2 & 3 elements 52, 16, & 51).
Regarding claim 18, WILKINS teaches wherein the spanwise extending duct is on or integral with a rear surface of the front spar (See e.g., FIGS. 2 & 3 elements 52, 16, & 51).
Regarding claim 19, WILKINS teaches wherein the at least one feeder duct extends through notches or holes in the front spar (See e.g., FIGS. 2 & 3 elements 52, 16, & 51).
Regarding claim 20 WILKINS teaches wherein the leading edge skin and the torsion box form portions of a wing (See e.g., FIGS. 1-3 element 12)
Claim(s) 15-17 and 20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Alderman et al., U.S. Patent Application Publication 2016/0159464 A1 (hereinafter called Alderman).
Regarding claim 15, Alderman teaches an aerodynamic structure (See e.g., FIG. 2 element 10) comprising:
a torsion box (See e.g., FIG. 2; ¶ [0024]) including a front spar (See e.g., FIG. 2 element 16; ¶ [0010]);
a leading edge skin attached to and extending forward of the front spar (See e.g., FIG. 2 elements 12, 18; ¶ [0025]), wherein the leading edge skin extends a span of the torsion box (See e.g., FIG. 2 elements 12, 18);
a porous portion of the leading edge skin (See e.g., FIG. 5 element 50);
a receiving chamber attached to and enclosed by the leading edge skin (See e.g., FIG. 5 element 48), wherein the receiving chamber is open to the porous portion of the leading edge such that a portion of laminar air flowing over the leading edge skin passes through the porous portion and enters the receiving chamber (See e.g., FIG. 5 elements 48, 50);
at least one feeder duct (See e.g., FIG. 5 element 36) having a first end open to the receiving chamber (See e.g., FIG. 5 elements 36 & 48) and the at least one feeder duct extending towards the front spar (See e.g., FIG. 5 elements 36 & 16);
a spanwise extending duct (See e.g. FIGS. 2 & 5 element 38) mounted to the front spar (See e.g. FIGS. 2 & 5 element 16; ¶ [0010]) which incudes an inlet (See e.g., FIG. 5 element 52) to a second end of the at least one feeder duct (See e.g., FIG. 5 element 56), wherein the at least one feeder duct forms an air passage open to both the receiving chamber and the spanwise extending duct (See e.g., FIG. 5 elements 36, 48, & 38)
Regarding claim 16, Alderman teaches wherein the at least one feeder duct is a series of feeder ducts regularly spaced along the span of the torsion box (See e.g., FIG. 5 elements 36).
Regarding claim 17, Alderman teaches, as best understood, wherein the spanwise extending duct and the front spar such are a single piece component (See e.g., FIGS. 2, 4, & 5 elements 16, 38; ¶ [0010], where the duct 38 is part of the structural rib, and by attaching the structural rib to a front spar, all the duct and the spar form a single part by virtue of the attachment).
Regarding claim 20 Alderman teaches wherein the leading edge skin and the torsion box form portions of a wing (See e.g., FIG. 2 elements 10, 12, 16).


Claim(s) 1-7 and 13-14 is/are rejected under 35 USC § 102(a)(1) as being anticipated by DAVIDSON et al., U.S. Patent 2,838,256 A (hereinafter called DAVIDSON).
Regarding claim 1, DAVIDSON teaches an aerodynamic structure (See e.g., FIG. 1 element 3) comprising:
a structural torsion box (See e.g., FIG. 2 elements 4-5a and 9-12; column 1 lines 56-71);
a leading edge part fixed to a front side of the torsion box (See e.g., FIG. 1 elements 13, 14);
an air inlet provided on a surface of the leading edge part (See e.g., FIG. 2, the space between elements 13 & 14), at a first spanwise location (See e.g., FIG. 2, the space between elements 13 & 14), for enabling air to flow into an interior of the aerodynamic structure; and
(See e.g., FIG. 2 element 5), which fluidly connects the air inlet to an air outlet which is spaced apart from the air inlet along a spanwise direction (See e.g., FIG. 2; column 2 lines 7-10, 30-31, and lines 36-37), wherein the duct is within the torsion box (See e.g., FIG. 2 element 5).
Regarding claim 2, DAVIDSON teaches wherein the spanwise extending duct (See e.g., FIG. 2 element 5) is integrated with a component of the torsion box (See e.g., FIG. 2 elements 9 & 10).
Regarding claim 3, DAVIDSON teaches wherein the spanwise extending duct (See e.g., FIG. 2 element 5) is integrated with one or more of: a front spar (See e.g., FIG. 2 elements 9 & 10), an upper cover, and a lower cover.
Regarding claim 4, DAVIDSON teaches wherein the spanwise extending duct (See e.g., FIG. 2 element 5) is rearward of a front spar (See e.g., FIG. 2 element 4) of the torsion box.
Regarding claim 5, DAVIDSON teaches, as best understood, wherein the spanwise extending duct (See e.g., FIG. 2 element 5) extends for substantially the entire spanwise length of the aerodynamic structure.
Regarding claim 6, DAVIDSON teaches wherein the air inlet comprises a plurality of openings in the surface of the leading edge part (See e.g., column 1 line 72-column 2 line 4, where the passages divided into separate air paths by the stiffeners teaches a plurality of openings in the surface of the leading edge part), and the plurality of openings are arranged in a distribution which extends over at least part of the spanwise length of the aerodynamic structure (See e.g., column 1 line 72-column 2 line 6), and each of the openings is fluidly connected to the duct (See e.g., FIG. 2 elements 5, 13, & 14; column 1 line 72-column 2 line 6)
Regarding claim 7, DAVIDSON teaches further comprising at least one further air inlet provided on a surface of the torsion box (See e.g., FIG. 2 element 5a), wherein the at least one further air inlet is fluidly connected to the duct (See e.g., FIG. 2 elements 5a & 5; column 1 line 72-column 2 line 6).
Regarding claim 13, DAVIDSON teaches wherein the aerodynamic structure is an aircraft wing (See e.g., FIG. 1 element 3).
Regarding claim 14, DAVIDSON teaches an aircraft (See e.g., FIG. 1 element 1), comprising:
an aerofoil formed by a leading edge structure (See e.g., FIG. 1 element 3), a torsion box (See e.g., FIG. 2 elements 4-5a and 9-12; column 1 lines 56-71), and a trailing edge structure (See e.g., FIG. 1 element 3), and having an aerodynamic surface formed by an outer skin (See e.g., FIG. 2 elements 11, 12);
a Hybrid Laminar Flow Control system (See e.g., FIGS. 1 & 2, elements 13, 14, 5, 5a, 8; column 1 line 72-column 2 line 6) configured to suck air into an inlet provided in the aerofoil outer skin at a first spanwise location and to expel air from an outlet provided at a second, different spanwise location, during flight of the aircraft; and
a duct extending between the inlet and the outlet, disposed within the torsion box for at least part of a length of the duct (See e.g., FIGS. 1 & 2 element 5).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas McFall/Primary Examiner, Art Unit 3644